900 F.2d 251Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Joyce H. GIBSON, Plaintiff-Appellant.v.Ralph C. CLONTZ, Jr., individually, jointly, severally, andd/b/a Clontz and Clontz, attorneys and counselors at law ofCharlotte, N.C. and acting as attorneys for/and First UnionNational Bank of N.C., and unnamed employees of same,Defendants-Appellees.
No. 89-1793.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 31, 1990.Decided March 12, 1990.

Appeal from the United States District Court for the Middle District of North Carolina, at Durham.  Frank W. Bullock, Jr., District Judge.  (C/A No. 89-153-D-C).
Joyce H. Gibson, appellant pro se.
Ralph C. Clontz, Jr., Clontz & Clontz, for appellees.
M.D.N.C.
AFFIRMED.
Before DONALD RUSSELL and K.K. HALL, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Joyce H. Gibson appeals from the district court's order dismissing her claims under the Fair Debt Collection Practices Act, 15 U.S.C. Secs. 1692 et seq.    Our review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Gibson v. Clontz, C/A No. 89-153-D-C (M.D.N.C. Aug. 29, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED